I agree with the majority's conclusion, under appellant's first assignment of error, that res judicata bars appellant's motion to withdraw his guilty plea, but I do so for different reasons. The majority concludes that, because appellant did not directly appeal from his conviction, res judicata bars appellant's motion. In my opinion, res judicata applies because appellant previously filed a motion to withdraw in which he could have raised the issues presented in his current motion. See, e.g., State v. Hall, 11th Dist. No. 2007-T-0022,2008-Ohio-2128.
Because appellant's motion to withdraw his guilty plea lacks merit due to the res judicata bar, I agree with the majority's resolution of appellant's second and third assignments of error. *Page 1